Citation Nr: 0620765	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  02-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1968 to April 1973.  He served in the Republic of Vietnam 
from May 1970 to October 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 RO rating decision, which denied 
service connection for PTSD.  

In June 2004, the veteran testified at a personal hearing in 
Washington, D.C., which was conducted by the undersigned 
Veterans Law Judge who has been designated to make the final 
disposition of this proceeding for VA.  

In November 2004, the Board remanded the case to the RO for 
additional development.    


FINDINGS OF FACT

1.  The veteran served on active duty from December 1968 to 
April 1973; sufficient demonstration of non-combat, in-
service stressors during his period of active duty has been 
shown.

2.  The veteran currently is shown to suffer from PTSD based 
on stressors that he experienced during service in the 
Republic of Vietnam from May 1970 to October 1972.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In regard to claims specifically involving PTSD, service 
connection requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

In this case, the veteran contends that he has PTSD that is 
related to his period of military service in the Army from 
December 1968 to April 1973.  In particular, he argues that 
traumatic experiences while serving in the Republic of 
Vietnam resulted in his PTSD.  The evidence relevant to his 
claim includes records as set forth and described herein 
below.    

Service medical and personnel records show that at the time 
of his enlistment physical examination in November 1968, the 
veteran was clinically evaluated as normal and found to be 
fit for military service.  He was sent to Vietnam in May 
1970.  His military occupational specialty (MOS) then was 
aircraft fuel handling specialist.  In November 1971, the 
veteran went absent without leave (AWOL) in Vietnam until 
July 1972.  Upon his return, his new MOS was petroleum 
storage specialist.  In October 1972, he was hospitalized 
with increasing feelings of fear and anxiety, reportedly 
related to Vietnamese voodoo.  It was noted in hospital 
records that he went AWOL in Vietnam due to his increasing 
fears of people and fears that he might lose control of 
himself.  He reportedly enjoyed being alone and that during 
his periods of AWOL he would remain secluded in a small house 
that he had purchased for himself in Vietnam.  He was 
medically evacuated from Vietnam in October 1972, with a 
diagnosis of paranoid schizophrenia.  While at Walter Reed 
General Hospital over the next several months, he became 
decreasingly nervous and he began interacting well with 
others, although he remained somewhat guarded.  He related at 
that time that the source of his anxiety and tendency to 
withdraw dated back to a violent and hostile childhood.  He 
was discharged to duty in April 1973.  His diagnoses were 
those of acute paranoid state, now in remission, and chronic 
paranoid personality, manifested by denial, evasiveness, 
tendency to withdraw and avoid interpersonal relationships.  

Records show that the veteran was reported to have been AWOL 
for the following periods:  November 1971 to July 1972, 10 
days in October 1972, and four days in January 1973.  Such 
resulted in his receiving an Article 15, but no courts-
martial.  Records also show that the veteran had been court-
martialed in August 1971 for possession of heroin and was 
disciplined with a reduction in grade.  His conduct and 
efficiency ratings for the period of December 1968 to May 
1970 were recorded as excellent.  His ratings were noted as 
unknown for the period of time he spent in Vietnam, and his 
conduct was rated as unsatisfactory from October 1972 to 
February 1973.  

At the time of his separation physical examination in April 
1973, the veteran was psychiatrically evaluated as abnormal, 
with a notation that he had a paranoid personality.  On a 
Report of Medical History at that time, the veteran reported 
that he had depression, worry, and nervousness when he was in 
Vietnam and initially when he was admitted to Walter Reed 
Army Medical Center upon his return from Vietnam.  His DD 
Form 214, Report of Discharge, indicates that he was 
separated from service in April 1973 under honorable 
conditions.  His medals and citations included the Vietnam 
Service Medal and Republic of Vietnam Campaign Medal with 
Device.  There is no combat citation; however, the veteran 
does not allege that his stressors are related to combat.  

Post-service medical records show that in January 1998 the 
veteran was seen at the VA with complaints of depression and 
anxiety, with intrusive thoughts about Vietnam.  He claimed 
to have had more severe problems after service than before 
service.  His diagnoses were depression, rule out PTSD, rule 
out alcohol abuse, and rule out anxiety disorder.  In 
September 1999, the veteran underwent extensive testing at 
the VA, which included review of his DD Form 214 and the 
psychiatric evaluation from Walter Reed Army Medical Center 
in 1971.  His reported stressors included recurrent exposure 
to dead Vietnamese bodies, seeing his friend shot by an MP 
while in town against regulations, escaping from a group 
attached to a Special Forces unit who had attempted to shoot 
him, and significant racial discrimination.  The diagnoses 
were PTSD, major depressive disorder, alcohol dependence, and 
paranoid personality disorder.  
 
In November 2000, the veteran underwent a VA psychiatric 
examination.  The examination report cites stressors of 
seeing his friend get shot in the back by an MP as his friend 
was jumping on the back of a truck, and racial issues.  The 
examiner commented that the veteran had symptoms consistent 
with PTSD and major depressive disorder, as well as alcohol 
and cocaine dependence (in remission).  In an addendum report 
dated in March 2001, the examiner clarified the diagnoses as 
PTSD, major depressive disorder, and paranoid personality 
disorder (by history).  

Additional VA records show that the veteran thereafter 
received treatment for PTSD, as well as alcohol dependence 
and drug abuse (heroin).  He participated in inpatient 
programs in December 2001 and from April to June 2002.  The 
discharge summary in June 2002 reflects diagnoses of PTSD and 
alcohol and heroin dependence (in remission), with a note 
that the veteran had reviewed several traumatic incidents 
from his tour in Vietnam.  He continued to receive outpatient 
treatment for PTSD at the VA.  

In an August 2002 statement, the veteran indicated that his 
friend who was shot in the back in Vietnam was "[redacted] 
[redacted]" and that the incident occurred around February or 
March 1972.  (In an earlier statement dated in October 1999, 
he indicated that his friend's name was "[redacted]" and that he 
was shot about June 1971.)  

At the time of a July 2003 VA examination, the examiner 
commented that it was reasonable to conclude that the 
veteran's allegations of depressions linked to service were 
credible.  While the examiner diagnosed dysthymia, and not 
PTSD, he recognized in his report that the claims folder 
produced credible evidence endorsing depression as well as 
PTSD.  The examiner also remarked that the purpose of his 
evaluation was to assess the veteran's allegations of 
depression.  
 
In June 2004, the veteran testified at a hearing conducted by 
the undersigned.  He described his duties in Vietnam as an 
aircraft mechanic in supply who "rode out a lot" to pick up 
supplies.  He indicated that he supplied helicopters with 
fuel.  He stated that he witnessed the inhumane treatment of 
Vietnamese prisoners whose bodies were left on the side of 
the road.  He indicated that he started out in Vietnam in 
Phan Thiet but served at four different bases.  He recalled 
being particularly fearful during one particular rocket 
attack - his first - in 1972.  He noted that he had had 
anxiety attacks while in Vietnam, for which he was 
hospitalized.  He asserted that his life had been "a living 
hell" since prior to his departure from Vietnam.  He also 
recalled an incident whereby his "best buddy" was killed by 
an MP in Vietnam.

In a December 2004 statement, the veteran identified his good 
friend who was shot in Vietnam as [redacted] and that the 
incident occurred in March 1972.  

In July 2005, the veteran underwent a VA psychiatric 
examination.  He reported that while in Vietnam he was 
traumatized by seeing the bodies of enemy combatants placed 
along the road and a rocket attack at his base.  He notably 
did not present any post-service stressors.  The diagnoses 
were PTSD, alcohol and opiate dependence (in alleged 
remission), and personality disorder, not otherwise specified 
(principal diagnosis).  The examiner commented that after 
reading the veteran's medical records and the medical 
literature, it was reasonable to conclude that the veteran's 
PTSD was mild and that it was linked to service.  

In an attempt to corroborate the veteran's claimed stressors, 
the RO requested unit diaries, command chronologies, and any 
other information pertinent to activities of the veteran's 
military unit from the U.S. Armed Services Center for Unit 
Records Research (CURR), now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC).  CURR/JSRRC 
responded in September 2005, stating that the RO presented a 
vague request with regard to the veteran's stressors.  In any 
case, it furnished some unit history and daily journal 
information.  Such included enemy attacks involving mortar 
rounds at Landing Zone Betty in May 1970.  It does not appear 
that the RO specifically requested corroboration of the death 
of the veteran's friend, [redacted], and its circumstances; 
however, the Board acknowledges that the directory of names 
of those killed in Vietnam does indicate that "[redacted], 
PFC" served in the Army and died on March [redacted], 1972.  

The Board has considered the veteran's contentions as well as 
his service and medical history.  Although the record does 
not establish, beyond a doubt, the actual occurrence of the 
particular stressors alleged by the veteran, the Board finds 
that there is convincing evidence to show that the veteran 
currently suffers from PTSD as a result of non-combat 
stressors experienced during his period of active service.  

In that regard, the persuasive evidence includes the VA 
examination reports of November 2000, March 2001, and July 
2005, and the examiners' opinions that the veteran met the 
criteria for a diagnosis of PTSD, of which the symptoms were 
related to experiences in Vietnam from May 1970 to October 
1972.  Those experiences specifically included a rocket 
attack on his base, witnessing the death of his good friend 
who was allegedly shot in the back, and seeing the bodies of 
dead enemy soldiers on the side of the road.  The difficulty 
in verifying some of these stressors, such as seeing dead 
enemy soldiers along the road, is acknowledged, particularly 
as they are largely anecdotal in nature, and the Board 
recognizes that there is no corroboration of them by the 
service department or other agency tasked with such duties as 
verifying alleged traumatic events.  Moreover, it is noted 
that the veteran was AWOL at the time of the death of his 
friend in March 1972, and that he was also rather vague in 
terms of the date and place of the rocket attack at his base.  

In any case, CURR/JSRRC indicated that the veteran's unit did 
receive a mortar attack in the early days of the veteran's 
tour in Vietnam.  Moreover, a published directory of the 
Vietnam dead, as commemorated at the Vietnam Memorial, lists 
the death of the veteran's friend during the veteran's tour 
in Vietnam, and being AWOL at that time does not rule out the 
possibility that the veteran stayed in contact with certain 
members of his unit.  Further, the observance of dead bodies 
of the enemy, while anecdotal, is not a patently incredible 
claim, given the circumstances of the veteran's tour of duty 
in Vietnam.  The Board does acknowledge that various 
inconsistencies presented in the record are of notable 
concern.  In particular, these include different dates given 
as to the death of his friend and vagueness as to the date, 
place, and circumstances of the rocket attack.  Nevertheless, 
the aforementioned corroboration of the veteran's stressors, 
such as it is, is supportive of his claim.  To that end, the 
Board is mindful of the case of Pentecost v. Principi, 16 
Vet. App. 124 (2002), wherein the Court pointed out that 
corroboration of every detail of a claimed stressor under 
circumstances such as the claimant's own personal involvement 
is not required.  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  Moreover, the undersigned has had an opportunity to 
evaluate the credibility of the veteran's testimony at the 
time of the hearing in June 2004, and finds it to be 
plausible and sincere.  

In view of the foregoing, the Board concludes that the 
evidence demonstrates that the veteran currently has PTSD due 
to service-incurred injury.  Thus, his claim of service 
connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


